Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 45-79 are pending with claims 73-79 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 9/9/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 2/9/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 9/9/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 2/9/2022.
NEW OBJECTIONS
Claim Objections
Claim 45 is objected to because of the following informalities:  the incorrect units of “um2” is used instead of “µm2” at line 9. 

    PNG
    media_image1.png
    97
    169
    media_image1.png
    Greyscale

 Appropriate correction is required.
Claim 61 objected to because of the following informalities:  there is abnormal excess spacing.  

    PNG
    media_image2.png
    139
    643
    media_image2.png
    Greyscale

Appropriate correction is required.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 45-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The phrase “wherein the composite has a planar shape” in Claim 45, line 11 is new matter.
The disclosure as filed at paragraph [0014] states “aerogels … planar shape” and not “composite”.  Furthermore, Claim 45 does not include aerogels.

    PNG
    media_image3.png
    90
    655
    media_image3.png
    Greyscale

ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	February 9, 2022